Title: To Thomas Jefferson from Thomas Worthington, 5 October 1807
From: Worthington, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Chilicothe October 5th 1807
                        
                        I have the pleasure to introduce to your acquaintance Doctor Tiffin my friend & successer in the senate who
                            will do me the favour to deliver you this letter To him I beg leave to refer you sir the local news of Ohio generally.
                            You will have heard before this reaches you of the unfounded alarm excited on our frontier by a few timid men: in
                            consequence of a few indians haveing assembled near to Fort greenville to regulating their own affairs.
                        The newspaper which accompanies this will inform you generally as to what Colo. McArthur & myself saw &
                            did whilst among them. Perhaps you will have seen it before. The doctrines which their preacher or prophet teaches are  new & such as I have never before heard delevered by an indian. I had a good interpreter & much conversation with
                            him in that way. He explained his principles or doctrines fully and appears to be self taught. They answer in all respects
                            to what we call Moral philosophy with some little superstition. Many of the tribes have sent representatives to hear his
                            doctrines and thise have heard and received them & determined as
                            they say to adhere to them and teach them in their respective tribes. He (the preacher) has acquired a most astonishing
                            influence among his red Brethren and so far as I could learn his life was in harmony with his doctrines. The whole of the
                            socciety of which he has the controul have been so far as I could hear Inoffensive in their conduct and will drink no
                            ardent spirit. They intend removing next spring on to the waters of the Wabash where they will have a large village and
                            where I have promised them (provided they continue to practice what they profess) your protection and assistance at their
                            new settlement. They request that their great father the president will please send them a Store to their new town and a
                            good man to take care of it & deal with them & manage their affairs. I hope if they continue to act as I trust they
                            will that you will comply with their request. They further request that a Mr. Stephen Ruddell who was my interpreter &
                            who resides in Kentuckey may be their storekeeper. I have a very high opinion of this man—and think he may be entirely
                            relied on & that he will promote greatly indeed what I have often heard you express a wish to effect among the indians.
                            If both you and myself live untill these people commence their establishment I shall take the liberty to trouble you again
                            on the Subject. In the Mean time will you be so kind as infirm me if
                            a liesure moment offers itself whether you will comply with their request in haveing a trading house established where
                            they settle. With sincere wishes for your health and that every blessing may attend you—I remain very respectfully Your
                            Obt Sv
                        
                            T. Worthington
                            
                        
                    